Citation Nr: 0919431	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran originally filed a claim for compensation for a 
left knee disability in June 1980.  The claim was denied in a 
March 1981 rating decision.  The Veteran filed a petition to 
reopen his claim in August 2000.  That petition was denied in 
an October 2000 rating decision.  The Veteran did not appeal 
this decision.  In September 2005, the Veteran filed another 
petition to reopen his claim for compensation for his knee 
disability.  The RO denied the Veteran's petition to reopen 
the claim based on the Veteran's failure to submit new and 
material evidence in a June 2006 rating decision.  The 
Veteran timely appealed and requested a hearing.  

This matter then came before the Board, which remanded the 
case back to the RO to schedule the Veteran for a Travel 
Board hearing before a Veterans Law Judge.   

The Veteran was scheduled for a Travel Board hearing in March 
2009.  The Veteran requested that the hearing be rescheduled 
as a video conference hearing at a later date.  A hearing was 
scheduled via video conference before the Board in April 
2009.  The Veteran failed, without apparent cause, to appear 
for a scheduled hearing.  Therefore, his request for a 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2008).


FINDINGS OF FACT

1. Service connection for a left knee injury was denied by 
rating decision of October 2000.  The Veteran was notified in 
October 2000 of his appellate rights and did not file a 
timely appeal.

2. No evidence has been received since the October 2000 
decision that raises a reasonable possibility of 
substantiating the claim of service connection for a left 
knee injury.


CONCLUSIONS OF LAW

1. The October 2000 rating decision which denied service 
connection for a left knee injury is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2. Evidence submitted since the October 2000 rating decision 
denying service connection for a left knee injury is not new 
and material. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen a claim of entitlement to service 
connection for a left knee disability. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

In letters dated in October 2005 and March 2006, the RO 
provided notice to the Veteran regarding the information and 
evidence necessary to reopen his claim for a left knee 
disorder and to substantiate his claim for service 
connection.  The RO also specified the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim. See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought. The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Veteran was provided 
with proper notice in the October 2005 letter.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran received notice consistent with Dingess in the 
March 2006 letter. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
Veteran was given the opportunity to submit any additional 
records that he may have. There are no known additional 
records or information to obtain.  The Veteran was offered a 
hearing in connection with his claim, and he failed to 
appear.  The Board therefore finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim.

New and Material Evidence

The Veteran has filed a petition to reopen a claim for 
service connection for a torn left anterior cruciate ligament 
(left knee disorder).  As the Veteran has failed to submit 
new and material evidence, the petition to reopen is denied.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App. 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. Regulations define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).

Service connection for a left knee injury was denied by 
rating decisions in March 1981 and October 2000.  The service 
treatment records showed the statement by history of a blood 
clot in the Veteran's left leg and ankle in 1980; however, 
the May 1981 examination showed the left leg to be without 
swelling or tenderness and with normal strength and range of 
motion. 

The records also reflect that the Veteran sprained his left 
knee in July 1970, while playing baseball.  He sought medical 
treatment for popping of his knee in January 1973.  The 
Veteran underwent yearly examinations from 1975 through 1978, 
during which the knee was noted to have full strength and 
range of motion.  His service discharge examination did not 
note any knee disability.

Based on the above evidence, the Veteran's claim was first 
denied in March 1981 and his petition to reopen was denied in 
October 2000.  The veteran filed a claim to reopen for his 
left knee in September 2005; however, he submitted no 
additional evidence to support such claim and did not respond 
to VA's requests for additional information or evidence.

Upon review, the Veteran has provided no new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim. The evidence of record has not raised a reasonable 
possibility of substantiating the claim. As such, since the 
October 2000 rating decision, the Veteran has not submitted 
new and material evidence as contemplated by 38 C.F.R. § 
3.156, and provides no basis to reopen the Veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury.

ORDER

New and material evidence to reopen the claim of service 
connection for a left knee injury has not been submitted, and 
therefore, the petition is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


